Third District Court of Appeal
                               State of Florida

                        Opinion filed August 11, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1397
                       Lower Tribunal No. 18-21195
                          ________________


                    Yvette Lynn Hernandez, etc.,
                                  Appellant,

                                     vs.

                             Mark A. Zucker,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Maria Elena
Verde, Judge.

     Lorenzen Law P.A., and Dirk Lorenzen, for appellant.

     Marro Law P.A., and Meaghan K. Marro (Plantation), for appellee.


Before EMAS, MILLER and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Canakaris v. Canakaris, 382 So. 2d 1197, 1203 (Fla.

1980) (noting: “In reviewing a true discretionary act, the appellate court must

fully recognize the superior vantage point of the trial judge and should apply

the ‘reasonableness’ test to determine whether the trial judge abused [its]

discretion. If reasonable [people] could differ as to the propriety of the action

taken by the trial court, then the action is not unreasonable and there can be

no finding of an abuse of discretion. The discretionary ruling of the trial judge

should be disturbed only when [the] decision fails to satisfy this test of

reasonableness.”); Castillo v. Castillo, 59 So. 3d 221 (Fla. 3d DCA 2011);

Pierre v. Pierre, 185 So. 3d 1264 (Fla. 4th DCA 2016).




                                       2